UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-2248


WALTER FERGUSON; CHARLENE FERGUSON,

                Plaintiffs – Appellants,

          v.

OPTION ONE MORTGAGE CORPORATION, now known as Sand Canyon
Corporation;     AMERICAN     HOME   MORTGAGE    SERVICING,
INCORPORATED, servicing agent for U.S. Bank, NA; U.S. BANK,
N.A., trustee for STRUCTURED ASSET MANAGEMENT SECURITIES
CORPORATION;   STRUCTURED    ASSET  MANAGEMENT   SECURITIES
CORPORATION; AURORA LOAN SERVICES LLC, as signatory for
MORTGAGE ASSET PASS-THROUGH CERTIFICATES SERIES 2006-BC6;
MORTGAGE ASSET PASS-THROUGH CERTIFICATES SERIES 2006-BC6,
an asset-backed securitized mortgage pool; SHAPIRO AND
INGLE, LLP; ANDREW HAYES, trustee,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:11-cv-00670-CCE-LPA)


Submitted:   February 25, 2013             Decided:   March 12, 2013


Before NIEMEYER, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Walter Ferguson, Charlene Ferguson, Appellants Pro Se.     Brett
Michael Shockley, MCGUIRE WOODS, LLP, Charlotte, North Carolina;
Megan E. Miller, HUNTON & WILLIAMS, LLP, Charlotte, North
Carolina; Jason Kenneth Purser, SHAPIRO & INGLE LLP, Charlotte,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Walter     and    Charlene        Ferguson    appeal    the    district

court’s order dismissing their complaint for failure to state a

claim pursuant to Fed. R. Civ. P. 12(b)(6).                       We have reviewed

the record and find no reversible error.                     Accordingly, we affirm

for   the    reasons      stated    by     the    district    court.    Ferguson    v.

Option      One    Mtg.    Corp.,     No.        1:11-cv-00670-CCE-LPA       (M.D.N.C.

Sept. 25, 2012).           We dispense with oral argument because the

facts    and      legal   contentions       are    adequately    presented     in   the

materials      before     this     court    and     argument   would   not    aid   the

decisional process.

                                                                              AFFIRMED




                                             3